        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 1 of 35




                   IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE

IN THE MATTER OF THE SEARCH
OF INFORMATION ASSOCIATED
WITH FACEBOOK ACCOUNT
                                              No. 20-mj- 193-01-AJ
ASSOCIATED WITH TELEPHONE
NUMBER +19788284247 THAT IS
                                                       [UNDER SEAL]
STORED AT PREMISES
CONTROLLED BY FACEBOOK, INC.



                       AFFIDAVIT IN SUPPORT OF
                AN APPLICATION FOR A SEARCH WARRANT

      I, Task Force Officer Joseph DeWitt being first duly sworn, hereby depose

and state as follows:


                INTRODUCTION AND AGENT BACKGROUND

      1.     I make this affidavit in support of an application for a search warrant

for information associated with a certain Facebook account that is stored at

premises owned, maintained, controlled, or operated by Facebook Inc. (“Facebook”),

a social networking company headquartered in Menlo Park, California. The

information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search

warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require

Facebook to disclose to the government records and other information in its

possession, pertaining to the subscriber or customer associated with the referenced

telephone number.

      2.     I am a police officer employed by the Nashua Police Department (NPD)
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 2 of 35




since 2009. In September 2018, I transferred to NPD’s Narcotics Intelligence

Division, where I conducted investigations into narcotics-related offenses. Since

September 2019, I have served as a Task Force Officer (TFO) to the Drug

Enforcement Administration (DEA) Strike Force, Manchester, New Hampshire

District Office. I have attended narcotics and criminal investigation training classes

put on by the New Hampshire Police Standards and Training Council, the DEA, the

Northeast Counterdrug Training Center, as well as by the NPD.

      3.     As a DEA TFO, I am authorized to investigate violations of the laws of

the United States, including violations of the federal drug laws and money

laundering laws in Title 21 and Title 18, respectively, of the United States Code. I

am a “federal law enforcement officer” within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing

the criminal laws and duly authorized by the Attorney General to request a search

warrant.

      4.     Through my training, education, and experience, I have become

generally familiar with the manner in which drug trafficking organizations

(“DTOs”) conduct their illegal activities, including purchasing, manufacturing,

storing, and distributing narcotics, the laundering of illegal proceeds, and the

efforts of persons involved in such activity to avoid detection by law enforcement. I

have participated in the execution of numerous search warrants resulting in the

seizure of large quantities of controlled substances and paraphernalia involved in

the manufacture and distribution of controlled substances; United States currency,

                                          2
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 3 of 35




records of narcotics and monetary transactions, drug customer lists and other

documents relating to the manufacturing, transportation, ordering, purchasing and

distribution of controlled substances, as well as the collection, expenditure,

accounting, transportation, and laundering of drug proceeds. I have participated in

the debriefing of numerous defendants, informants and witnesses who had personal

knowledge regarding large-scale narcotics trafficking organizations. I have

participated in all aspects of drug investigations including conducting surveillance,

executing searches pursuant to court-ordered search warrants, executing arrests,

and participating in court-authorized Title III wiretaps of cellular phones.

      5.     Based on my training and experience, I am familiar with the methods

of operation employed by narcotics traffickers. I am aware that narcotics traffickers

commonly use cellular telephones in furtherance of their trafficking activities and

frequently change cellular telephone numbers and cellular telephones in an effort to

thwart law enforcement’s use of electronic surveillance. I am also aware that some

narcotics traffickers utilize other means of electronic communication – including the

Facebook messenger application – in support of their trafficking. I am also aware

that narcotics traffickers often speak in vague, guarded, or coded language when

discussing their illegal business in an effort to further prevent detection.

      6.     I make this affidavit based upon personal knowledge derived from my

participation in this investigation and upon information I believe to be reliable from

the following sources:

             a. my experience investigating drug-trafficking offenses;

                                           3
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 4 of 35




             b. oral and written reports and documents about this investigation

                that I have received from members of the DEA, local law

                enforcement, and other federal law enforcement agencies;

             c. discussions I have had personally concerning this investigation

                with experienced narcotics investigators;

             d. physical and fixed camera surveillance conducted by the DEA and

                local law enforcement agencies, the results of which have been

                reported to me either directly or indirectly;

             e. public records and law enforcement databases;

             f. Title III intercepts of wire and electronic communication;

             g. telephone toll records, pen register and trap and trace information,

                and telephone subscriber information;

             h. geolocation information; and

             i. conclusions based on interpretations of conversations and text

                messages intercepted pursuant to court-authorized interception of

                wire and/or electronic communications made by me and other

                experienced law enforcement agents.

      7.     Unless otherwise indicated, the statements contained herein are

summaries of information that I have received from other law enforcement officers,

and I specifically relied on oral reports from other law enforcement officers and

Spanish-language interpreters. When information is based on my personal

knowledge or conclusion, it will be so stated.

                                           4
          Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 5 of 35




      8.      Conversations and discussions below are set forth in substance only

unless noted otherwise. Dates, times, and amounts are approximate. Because many

conversations discussed below occurred in Spanish, I have included preliminary

translations provided to me by agents or interpreters fluent in both English and

Spanish. Any statements excerpted from intercepted communications, including

those that are translated and quoted herein, are subject to further revision.

      9.      Since this affidavit is being submitted for the limited purpose of

establishing that probable cause exists to support the issuance of a search warrant,

I have not included details about every aspect of the investigation. While this

affidavit contains all the material information I am aware of that is pertinent to the

requested search warrant, it does not set forth all of my knowledge about this

matter.

      10.     Based on the facts set forth in this affidavit, I submit that there is

probable cause to believe, and I do believe, that 21 U.S.C. § 841 (distribution of

controlled substances and possession with intent to distribute controlled

substances), 21 U.S.C. § 846 (conspiracy to distribute and possess with intent to

distribute controlled substances), and 21 U.S.C. § 843(b) (unlawful use of a

communication facility) have been committed, are being committed, and will be

committed by DELACRUZ-DIAZ and others known and unknown. There is also

probable cause to search the information described in Attachment A for evidence of

these crimes as described in Attachment B.



                                            5
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 6 of 35




                                 PROBABLE CAUSE

      11.    Since the spring of 2019, the DEA has been conducting an

investigation of a drug trafficking organization (DTO) led by Luis ARAUJO-

GUERRERO. In furtherance of this investigation, on March 13, 2020, District

Court Judge Paul J. Barbadoro, District of New Hampshire, authorized Title III

interceptions of two telephones held by ARAUJO-GUERRERO. Based upon

information obtained from a variety of sources, including confidential sources, cell

phone location information, physical surveillance, and the Title III intercepts,

agents learned that ARAUJO-GUERRERO was being supplied narcotics by

VALDEZ-AYBAR, as well as by his brother, Santo Araujo-Guerrero Jr. a.k.a. Belky

(“BELKY”).

      12.    On August 25, 2020, District Court Judge Paul J. Barbadoro, District

of New Hampshire, authorized Title III interceptions of telephones held by

VALDEZ-AYBAR and BELKY. During this interception period, agents identified

DELACRUZ-DIAZ as a source of drug supply for VALDEZ-AYBAR, and agents later

learned that TT-6 was a telephone that was being used by DELACRUZ-DIAZ.

Agents also intercepted several conversations between BELKY and VALDEZ-

AYBAR, and through these conversations identified TT-7 as a telephone used by

VALDEZ-AYBAR to coordinate drug purchases.

      13.    Agents first intercepted DELACRUZ-DIAZ during interceptions of a

phone used by VALDEZ-AYBAR on August 26, 2020. DELACRUZ-DIAZ and

VALDEZ-AYBAR arranged to meet up. The next day, August 27, 2020,

                                          6
           Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 7 of 35




DELACRUZ-DIAZ was intercepted offering VALDEZ-AYBAR a kilogram of sealed

cocaine.

      14.      On October 20, 2020, District Court Judge Paul J. Barbadoro, District

of New Hampshire, authorized Title III interceptions of TT-6 and TT-7, and agents

are currently intercepting wire and electronic communications on the two numbers

for a 30-day period. To date, agents have intercepted numerous conversations

related to drug trafficking on TT-6 and TT-7.

      15.      With respect to DELACRUZ-DIAZ, on October 21, 2020, at

approximately 9:35 a.m., in Session 34, DELACRUZ-DIAZ made an outgoing call on

TT-6 to (978) 483-9034, and spoke with an unknown Spanish speaking male

(UM9034). The following is an English translation of their Spanish-language

conversation:

      UM9034:                            Hello.
      DELACRUZ:                          What’s up?
      UM9034:                            Talk to me.
      DELACRUZ:                         Have everything ready, okay?
      UM9034:                            Okay.
      DELACRUZ:                         I am going to pick (ph) that up, okay?
      UM9034:                           Yes.
      DELACRUZ:                         Okay….

      16.      Directly following this call, at 9:37 a.m., in Session 35, DELACRUZ-

DIAZ made an outgoing call over TT-6 to (978) 242-5801, and spoke with an

unknown Spanish speaking female (UF5801). During this call, DELACRUZ-DIAZ

told UF5801 that he needed a ride, and UF5801 told DELACRUZ-DIAZ she would
                                           7
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 8 of 35




pick him up after she showered.

      17.    After ending the call with UF5801, at 9:41 a.m., in Session 36,

DELACRUZ-DIAZ received an incoming call from UM9034, and had the following

conversation:

      DELACRUZ:                        Talk to me sonny.
      UM9034:                          I don’t have “pulgas” (ticks) here or smalls.
      DELACRUZ:                        Alright I am in my house, I will get them for
                                       you. I will call the cab to come get me.
      UM9034:                          Alright.
      DELACRUZ:                        Okay.
Based on this series of conversations, I believe that when DELACRUZ-DIAZ told

UM9034 “I am going to pick (ph) that up, okay?” DELACRUZ-DIAZ was telling

UM9034 that he was going to pick up a quantity of drugs. I believe that

DELACRUZ-DIAZ then coordinated a ride with UF5801 to pick up the drugs, and

then called UM9034 again to tell him that he was leaving shortly. During this

conversation, UM9034 told DELACRUZ-DIAZ, “I don’t have “pulgas” (ticks) here or

smalls,” which I believe was a reference to a quantity of drugs that UM9034 sells. I

believe that after this statement by UM9034, DELACRUZ-DIAZ agreed to get the

quantity of drugs for UM9034.

      18.    Shortly following the above call, at 9:48 a.m., Session 37, DELACRUZ-

DIAZ received an incoming call on TT-6 from UM9034, and had the following

conversation:

      DELACRUZ:                        Talk to me.
      UM9034:                          You know, when you…hide [Ph] that so you
                                       don’t come with anything on hand, okay?
                                         8
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 9 of 35




      DELACRUZ:                        I know, hide that. I know.
Based on this conversation, I believe that UM9034 called DELACRUZ-DIAZ, and

told him to hide the drugs, so that he would not have the drugs in his hand when he

arrived at UM9034’s location. I believe DELACRUZ-DIAZ acknowledged this, and

told UM9034 he knew to hide the drugs.

      19.    At approximately 10:04 a.m., Session 38, DELACRUZ-DIAZ made an

outgoing call to UF5801, and UF5801 told him that she was almost to his location.

At approximately 10:10 a.m., I was conducting fixed camera surveillance of 344

Lowell Street, and observed DELACRUZ-DIAZ exit the driveway, get into a blue

Honda Odyssey van and drive from the area. At around this same time,

DELACRUZ-DIAZ again spoke with UM9034 and told him he was in a taxi and

would be there soon. Based on these conversations and observations, I believe that

DELACRUZ-DIAZ left 344 Lowell Street, and travelled to UM9034’s location to

supply him with drugs.

      20.    At approximately 10:22 a.m., Session 40, DELACRUZ-DIAZ made an

outgoing call to UM9034, and told UM9034, “I am almost there, have everything

ready to fix now.” UM9034 acknowledged, and DELACRUZ-DIAZ then told him,

“The rest [ph], okay?” UM9034 then told DELACRUZ-DIAZ, “Alright. Everything

is ready already.” Based on this conversation, I believe DELACRUZ-DIAZ told

UM9034 that he was almost to his location, and that UM9034 needed to get things

ready to “fix”. I believe that DELACRUZ-DIAZ was telling UM9034 to get things

ready, so that the drugs could be mixed with diluents.

                                         9
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 10 of 35




      21.    As a further example, on October 21, 2020 at approximately 5:10 p.m.,

Session 124, DELACRUZ-DIAZ received an incoming call on TT-6 from (978) 566-

4234, and spoke with an unknown Spanish speaking male (UM4234). The two had

the following conversation:

      DELACRUZ:                       What’s up?
      UM4234:                         I have the 4.5 of the 10 that you passed out.
      DELACRUZ:                       You have them?
      UM4234:                         Yes, the 4.5 of the 10 that I grabbed from you
                                      yesterday.
      DELACRUZ:                       Oh, do you want anything?
      UM4234:                         Uhm, I have some there but I am waiting to
                                      finish, so you get me? So, I order the rest or
                                      if you want, bring me the rest, whatever you
                                      want.
      DELACRUZ:                       So, I am going to bring it to you. You heard?
      UM4234:                         What time?
      DELACRUZ:                       I am calling the taxi, now. Wait for me.
                                      Wait for me.
      UM4234:                         I’m heading there, it is alright.
      DELACRUZ:                       Oh, you are there?
      UM4234:                         No, to the house. No, I am not there, no.
      DELACRUZ:                       Alright, head then to the house.
      UM4234:                         Alright
      DELACRUZ:                       Alright.
      22.    Based on this conversation, I believe that when UM4234 told

DELACRUZ-DIAZ, “I have the 4.5 of the 10 that you passed out,” UM4234 was

telling DELACRUZ-DIAZ that he had sold some of the drugs that DELACRUZ-

DIAZ had provided him with, but still had 4.5 units left. I believe that DELACRUZ-

DIAZ then asked UM4234 if he wanted more product, and UM4234 explained that
                                        10
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 11 of 35




he had not sold all of the drugs that he had, but would let DELACRUZ-DIAZ decide

if he wanted to bring him more product. Later in the evening at 6:00 p.m., Session

129, DELACRUZ-DIAZ called UM4234, and told UM4234 that he was “almost

there.” Based on this conversation, I believe that DELACRUZ-DIAZ delivered more

drugs to UM4234.

      23.   On October 22, 2020, at approximately 4:58 p.m., in Session 206,

DELACRUZ-DIAZ made an outgoing call on TT-6 to the (404) 409-9012 (“9012

Telephone”), and spoke with an unknown Spanish speaking male (“UM9012”). The

following is an English translation of their Spanish-language conversation:

      UM9012:                         Hello.
      DELACRUZ:                       Check out how much they will charge. I have
                                      a cousin who can buy everything they give
                                      you.
      UM9012:                         Let me ask.
      DELACRUZ:                       Two, three…whatever they have. Even if
                                      they have 10 with the money upfront.
      UM9012:                         I am asking him and he has not said how
                                      much he’s selling it for.
      DELACRUZ:                       Check and see. It’s with money.
      UM9012:                         Ok.

      24.   In the next communication over TT-6, at 8:46 p.m., in Session 239,

DELACRUZ-DIAZ made an outgoing text over TT-6 to the 9012 Telephone, and

stated, “They are not expensive.” It is unknown whether or not DELACRUZ-DIAZ

had spoken to UM9012 using a different device or messaging service, but I believe

that he was referring to a price that UM9012 had communicated to him. I believe


                                         11
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 12 of 35




that in the previous conversation, DELACRUZ-DIAZ was looking for a quantity of

drugs. I believe that he was saying that he was willing to purchase the drugs and

pay for them in cash. UM9012 indicated that he did not know the price that the

unknown third party was charging, but I believe that UM9012 was going to find the

price out for DELACRUZ-DIAZ and report back.

      25.    Since interceptions have begun over TT-6, DELACRUZ-DIAZ has

shown an interest in locating bulk quantities of drugs for purchase. I believe that

due to the Coronavirus related border shut downs, it has been difficult for

DELACRUZ-DIAZ to locate bulk cocaine and fentanyl. In the previous call,

DELACRUZ-DIAZ made it abundantly clear that he was willing to pay, in cash, for

any amount that was available. In the ensuing calls with UM6578, he made similar

statements, reiterating his need for bulk drugs from whatever source has them.

      26.    On October 21, 2020, at approximately 10:43 a.m., Session 47,

DELACRUZ-DIAZ received an incoming call from (862) 668-6578 (“6578

Telephone”), and spoke with an unknown Spanish speaking male (“UM6578”).

The two had a conversation about drugs that DELACRUZ-DIAZ currently had and

also future drug related business between each other. The following is a portion of

the conversation:

      UM6578:                          Listen Manny. So you are not doing anything
                                       with those buttons? I though you already
                                       had the people man.
      DELACRUZ:                        I have to tell you the truth. I really cannot
                                       tell you something without having those
                                       people because then I’ll have that just sitting
                                       here you know?
                                         12
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 13 of 35




      UM6578:                            Right, right. Well, I thought that earlier
                                         since you had asked me…
      DELACRUZ:                          The originals yes. All the originals will sell
                                         out, all the originals they they bring. Five,
                                         Ten, Fifteen, Twenty, But not a good copy.
                                         That is difficult.
      UM6578:                            Yes Yes.
      DELACRUZ:                          I don’t have those people.
      UM6578:                            Hey people pay a lot for those originals. Here
                                         I have…
Based on this conversation, I believe that when UM6578 asked DELACRUZ-DIAZ

about “the buttons” that he was referring to drugs. In my experience, drug

traffickers in the New England area refer to Percocet Pills as “buttons.” I believe

that in this instance, UM6578 believed DELACRUZ-DIAZ could sell “buttons” for

him, but DELACRUZ-DIAZ had not ordered any from him. I believe that

DELACRUZ-DIAZ negated and said that he doesn’t have the customers and that if

he took the buttons, they would just “sit there” because he had no one to sell them

to. I believe that when DELACRUZ-DIAZ referred to “the originals,” that he was

talking about uncut kilogram amounts of cocaine or fentanyl. I believe that he was

saying he would buy five, ten, fifteen and even 20 kilograms of cocaine or fentanyl,

if it were uncut or as he said, “original.” I believe this because in past intercepts

between him and VALDEZ-AYBAR, DELACRUZ-DIAZ has been heard discussing

“originals” when referring to an uncut kilogram of cocaine. I believe that in this

instance, DELACRUZ-DIAZ was telling UM6578 that he is interested in the

“originals” but not the buttons.

      27.    On October 22, 2020, at approximately 5:45 p.m., Session 215,

                                           13
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 14 of 35




DELACRUZ-DIAZ received an incoming call on TT-6 from the 6578 Telephone,

and spoke with UM6578. The two then had a conversation related to a drug

arrangement, and the following is a segment of that conversation:

      UM6578:                         Listen to me clearly, I already received that.
      DELACRUZ:                       mhh-hm.
      UM6578:                         I told his dad, “oh that little thing.” He’s like,
                                      “Yes, yes.” I’m like, “Hey you can even call
                                      me by camera right now so you can see.”
                                      Everything is under control. Thank god.
      DELACRUZ:                       Yea
      UM6578:                         Because I know how to get things done
      DELACRUZ:                       Alright man, but it’s that… I don’t say
                                      otherwise
      UM6578:                         Manny! Manny, you don’t have 300? You
                                      cannot be like that.
      DELACRUZ:                       I am going to give it to him. But the thing is,
                                      like you say, that sometimes…
      UM6578:                         Manny my question is…you don’t have 300
                                      dollars?
      DELACRUZ:                       300 pesos is nothing. I’m telling you that I’m
                                      going to give it to him. But what I am trying
                                      to say is…it’s like you say. What do you tell
                                      me all the time? Sometimes it’s not about
                                      300 or 100 pesos or 1000 pesos, it’s about the
                                      fact of lying about doing something. You get
                                      me?
      UM6578:                         Well, let’s think it through papi please. I
                                      cannot call you a liar, because sometimes you
                                      are so busy and you don’t have time for me or
                                      anybody.
      DELACRUZ:                       That’s fine, I will give it to him and him. I
                                      will take care of Calvo. Don’t worry I’ll give it
                                      to him.
      UM6578:                         But I don’t want…No, that not between you
                                      and Calvo….its between you and I, because

                                        14
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 15 of 35




                                       I’m very responsible. But I’m going to tell
                                       you something that makes sense. Sometimes
                                       you have been so busy that you don’t have
                                       time for anybody. And a person cannot, even
                                       more something like that. Now, if he had
                                       given me a grace of a couple of days and not
                                       how we agreed on what I ended up receiving,
                                       then I would agree with you. But you need to
                                       do the math and be smart. Say to yourself “If
                                       this person handed him right now, 10 of the
                                       good ones. I cannot…Calvo” Come on man,
                                       think about it.
      DELACRUZ:                        That I can understand my love, don’t worry.
      UM6578:                          Thanks for the love
      DELACRUZ:                        One question…when will you be receiving
                                       the next work?
      UM6578:                          Listen man,that just arrived today. I have
                                       the confirmation here. The tickets got
                                       delayed due to coronavirus. But there is not
                                       going to be any more delays now. Let me tell
                                       you why, because they are going to have
                                       their own trucks. The construction will
                                       always be active. I already talked to him…I
                                       said to him clearly, “I need the office to be
                                       stocked, to have the inventory there.”

      28.    Based on this conversation, I believe UM6578 called DELACRUZ-

DIAZ to talk about a recent drug shipment that he and DELACRUZ-DIAZ had been

involved in. I believe that DELACRUZ-DIAZ had a disagreement with an associate

named “Calvo” and paying him $300 for an unknown service. I believe that

DELACRUZ-DIAZ then asked UM6578 when the next drug shipment was coming

when he asked, “When will you be receiving the next work.” I believe that UM6578

told him that he already had it and that his associates will “have their own trucks.”

I believe that in this statement UM6578 is referring to the transportation of the

                                         15
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 16 of 35




bulk drugs. I believe that when UM6578 stated, “I need the office to be stocked, to

have inventory there,” that he was referring to his bulk drug inventory at an

unknown stash house location. Based on the above, and the fact that DELACRUZ-

DIAZ does not appear to be gainfully employed or have a source of income aside

from drug trafficking, I believe his conversations with the 9012 Telephone and

6578 Telephone are clearly in regards to furthering his drug dealing operations.

      29.    In my training and experience, I know that drug traffickers utilize

multiple different messaging services in order to carry out their day to day drug

operations. I also have conducted investigations where drug orders were placed to

the drug trafficker through Facebook messenger. I know that DELACRUZ-DIAZ

previously had a Facebook account which was listed under account number

100007945579324. But, recently it was discovered that this account had been

deleted. Furthermore, am aware that several of DELACRUZ-DIAZ’s drug associates

use and maintain Facebook accounts, to include VALDEZ-AYBAR.

      30.    However, during recent Title III intercepts over TT-6, which is used by

DELACRUZ-DIAZ, I have seen at least three messages from Facebook that indicate

DELACRUZ-DIAZ has an active Facebook Account. For instance, on October 21,

2020, at approximately 6:34 a.m., TT-6 received a text that read “951104 is your

initial session code for Facebook.” I have seen messages similar to this on October

23, and October 25, 2020. I know that Facebook provides users with the ability to

use two-factor authentication when logging into their account. This is usually a

password and a random six-digit number that is generated by Facebook and sent to

                                         16
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 17 of 35




the telephone that is linked to the user’s specific account. This added security

measure prevents unauthorized access in the event that your password is

compromised.

      31.    Throughout this investigation, I have identified that DELACRUZ-

DIAZ used up to three telephones at a time, as well as separate WhatsApp

messaging accounts on each telephone. Since the current intercept began, agents

have overheard multiple calls where DELACRUZ-DIAZ or his contacts indicate that

they are sending photographs and other drug related information using another

method other than normal SMS messages, which would be intercepted. For

instance, on October 21, 2020, at approximately 10:36 a.m., DELACRUZ-DIAZ had

contact with an unknown female that he refers to as Sandra in other calls:

      SANDRA:                           Do you read your messages?
      DELACRUZ-DIAZ:                    Yes, I am going to call you. I can’t (U/I) im
                                        working. Bring him the picture please and
                                        the passport. That guy Caico is calling me
                                        buddy
      SANDRA:                           Okay
      32.    Based on this aforementioned call, I believe that DELACRUZ-DIAZ

utilizes third-party messaging apps in order to communicate specific drug conduct

with his co-conspirators. In this instance, no messages were intercepted over TT-6

from SANDRA. In a subsequent phone call, DELACRUZ-DIAZ and SANDRA

discuss the message in detail:

      DELACRUZ-DIAZ:                    I just sent you a whatsapp to send Alex’s
                                        number to here, so that Caico calls and he
                                        can hand it over right now on my behalf.
      SANDRA:                           But don’t have Alex’s number there?
                                         17
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 18 of 35




      DELACRUZ-DIAZ:                  I have it dear, but I have it on the iphone.
      SANDRA:                         OK
      DELACRUZ-DIAZ:                  And I don’t have Caico on that other one.
      SANDRA:                         Oh, I will send it to you
      DELACRUZ-DIAZ:                  Send it to me
      33.   While this conversation indicated that the messages occurred over

WhatsApp, I believe that it demonstrates how much DELACRUZ-DIAZ is

compartmentalizing his drug operation between multiple telephones and multiple

messaging platforms. I know that based upon the two-factor authentication

messages sent from Facebook to TT-6, that during the course of his drug operation,

DELACRUZ-DIAZ has attempted to access his Facebook account, which I believe

could be to communicate to his co-conspirators.

      34.   I also know that DELACRUZ-DIAZ has had conversations with

another co-conspirator, John Albeiro PARADA-RAMIREZ. PARADA-RAMIREZ is

believed to be a Dominican National currently living in the Sinaloa, MX area. He

has been intercepted on multiple occasions discussing drug related activity with

DELACRUZ-DIAZ. But, as was the case with his aforementioned conversations,

other messaging applications are being used in conjunctions with these calls. For

instance, on October 22, 2020, at approximately 7:30 p.m., DELACRUZ-DIAZ

received a call from PARADA-RAMIREZ:

      PARADA-RAMIREZ:                 Dude, did you not read the messages I sent
                                      you?
      DELACRUZ-DIAZ:                  Tell me whats up?
      PARADA-RAMIREZ:                 I send you some messages and…
      DELCRUZ-DIAZ:                   Hold on a second (Call disconnects)
                                         18
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 19 of 35




Based on this conversation, I believe that PARADA sent messages to DELACRUZ-

DIAZ, however, no messages were intercepted over TT-6. PARADA-RAMIREZ and

DELACRUZ-DIAZ continued their conversation shortly after:

      PARADA-RAMIREZ:               You are a tough guy, alright. You don't
                                    answer the phone.
      DELACRUZ:                     They left me the... The receipt is there, we
                                    just have to check.
      PARADA-RAMIREZ:               There is nothing to check. I don't know why
                                    you beat around the bush. If you could not do
                                    it, you should have said so.
      DELACRUZ-DIAZ:                Either way they already exchange it. I was
                                    at the nightclub. Either way they exchanged
                                    it for you.
      PARADA-RAMIREZ:               Where is the receipt?
      DELACRUZ-DIAZ:                The receipt is here... on my other phone.
      PARADA-RAMIREZ:               I sent you the name of who it was going to be
                                    sent under and you don't respond. All you
                                    want to do is be at the fucking barbershop.
      DELACRUZ-DIAZ:                Which barbershop? I'm at the nightclub.
                                    What fucking barbershop?
      PARADA-RAMIREZ:               I asked you if you were going to exchange
                                    that, and I called you and you don't answer. I
                                    sent you the name.
      DELACRUZ-DIAZ:                Let me check.
      35.   I believe that this conversation between PARADA-RAMIREZ and

DELACRUZ-DIAZ was related to a money transaction that DELACRUZ-DIAZ was

supposed to be dealing with. In this call, PARADA-RAMIREZ again indicated that

he sent messages to DELACRUZ-DIAZ but no texts were intercepted from

PARADA-RAMIREZ during this time period. Furthermore, a review of the court

ordered WhatsApp PEN on TT-6 showed no contact with any numbers believed to


                                      19
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 20 of 35




be associated with PARADA-RAMIREZ for several hours prior to the above

conversation with DELACRUZ-DIAZ. I know that Facebook has the same capability

to send and receive messages and that drug traffickers believe that these messages

are encrypted.

      36.    Since interceptions on TT-6 began on October 21, 2020, agents have

discovered that the phone is being used almost exclusively for running DELACRUZ-

DIAZ’s drug operation. In my experience, drug traffickers often utilize specific

telephones solely for the drug related conduct. Although I have not observed any

specific instances of DELACRUZ-DIAZ referring to Facebook during his drug

related conversations, I know that TT-6 is directly linked to his Facebook account,

based upon the two-factor authentication messages from Facebook to TT-6. Based

on the majority of his conduct on TT-6 being directly related to drug trafficking, I

also believe that DELACRUZ-DIAZ’s Facebook use on this telephone will also have

direct connections to his DTO. I know in my investigative experience that drug

traffickers often “friend” other co-conspirators and take photographs and post them

to their Facebook accounts. I also believe that this search warrant will allow agents

to identify other co-conspirators not yet known to this investigation. I also know

that drug traffickers will often attempt to make contact with drug customers

through Facebook. In my experience, traffickers believe they will be safer if they

look into a potential customer’s social media presence prior to meeting face to face.

Traffickers believe that if they see a stronger social media presence, the less likely

the customer could be an undercover officer.

                                          20
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 21 of 35




      37.    A preservation request was served on Facebook for the account

associated with TT-6, on October 23, 2020. Facebook has indicated that it has

taken reasonable steps to preserve this account.

      38.    Facebook owns and operates a free-access social networking website of

the same name that can be accessed at http://www.facebook.com. Facebook allows

its users to establish accounts with Facebook, and users can then use their accounts

to share written news, photographs, videos, and other information with other

Facebook users, and sometimes with the general public.

      39.    Facebook asks users to provide basic contact and personal identifying

information to Facebook, either during the registration process or thereafter. This

information may include the user’s full name, birth date, gender, contact e-mail

addresses, Facebook passwords, physical address (including city, state, and zip

code), telephone numbers, screen names, websites, and other personal identifiers.

Facebook also assigns a user identification number to each account.

      40.    Facebook users may join one or more groups or networks to connect

and interact with other users who are members of the same group or network.

Facebook assigns a group identification number to each group. A Facebook user can

also connect directly with individual Facebook users by sending each user a “Friend

Request.” If the recipient of a “Friend Request” accepts the request, then the two

users will become “Friends” for purposes of Facebook and can exchange

communications or view information about each other. Each Facebook user’s

account includes a list of that user’s “Friends” and a “News Feed,” which highlights

                                         21
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 22 of 35




information about the user’s “Friends,” such as profile changes, upcoming events,

and birthdays.

       41.    Facebook users can select different levels of privacy for the

communications and information associated with their Facebook accounts. By

adjusting these privacy settings, a Facebook user can make information available

only to himself or herself, to particular Facebook users, or to anyone with access to

the Internet, including people who are not Facebook users. A Facebook user can

also create “lists” of Facebook friends to facilitate the application of these privacy

settings. Facebook accounts also include other account settings that users can

adjust to control, for example, the types of notifications they receive from Facebook.

       42.    Facebook users can create profiles that include photographs, lists of

personal interests, and other information. Facebook users can also post “status”

updates about their whereabouts and actions, as well as links to videos,

photographs, articles, and other items available elsewhere on the Internet.

Facebook users can also post information about upcoming “events,” such as social

occasions, by listing the event’s time, location, host, and guest list. In addition,

Facebook users can “check in” to particular locations or add their geographic

locations to their Facebook posts, thereby revealing their geographic locations at

particular dates and times. A particular user’s profile page also includes a “Wall,”

which is a space where the user and his or her “Friends” can post messages,

attachments, and links that will typically be visible to anyone who can view the

user’s profile.

                                           22
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 23 of 35




      43.    Facebook allows users to upload photos and videos, which may include

any metadata such as location that the user transmitted when s/he uploaded the

photo or video. It also provides users the ability to “tag” (i.e., label) other Facebook

users in a photo or video. When a user is tagged in a photo or video, he or she

receives a notification of the tag and a link to see the photo or video. For Facebook’s

purposes, the photos and videos associated with a user’s account will include all

photos and videos uploaded by that user that have not been deleted, as well as all

photos and videos uploaded by any user that have that user tagged in them.

      44.    Facebook users can exchange private messages on Facebook with other

users. Those messages are stored by Facebook unless deleted by the user.

Facebook users can also post comments on the Facebook profiles of other users or on

their own profiles; such comments are typically associated with a specific posting or

item on the profile. In addition, Facebook has a chat feature that allows users to

send and receive instant messages through Facebook Messenger. These chat

communications are stored in the chat history for the account. Facebook also has

Video and Voice Calling features, and although Facebook does not record the calls

themselves, it does keep records of the date of each call.

      45.    If a Facebook user does not want to interact with another user on

Facebook, the first user can “block” the second user from seeing his or her account.

      46.    Facebook has a “like” feature that allows users to give positive

feedback or connect to particular pages. Facebook users can “like” Facebook posts

or updates, as well as webpages or content on third-party (i.e., non-Facebook)

                                           23
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 24 of 35




websites. Facebook users can also become “fans” of particular Facebook pages.

      47.    Facebook has a search function that enables its users to search

Facebook for keywords, usernames, or pages, among other things.

      48.    Each Facebook account has an activity log, which is a list of the user’s

posts and other Facebook activities from the inception of the account to the present.

The activity log includes stories and photos that the user has been tagged in, as well

as connections made through the account, such as “liking” a Facebook page or

adding someone as a friend. The activity log is visible to the user but cannot be

viewed by people who visit the user’s Facebook page.

      49.    Facebook also has a Marketplace feature, which allows users to post

free classified ads. Users can post items for sale, housing, jobs, and other items on

the Marketplace.

      50.    In addition to the applications described above, Facebook also provides

its users with access to thousands of other applications (“apps”) on the Facebook

platform. When a Facebook user accesses or uses one of these applications, an

update about that the user’s access or use of that application may appear on the

user’s profile page.

      51.    Facebook also retains Internet Protocol (“IP”) logs for a given user ID

or IP address. These logs may contain information about the actions taken by the

user ID or IP address on Facebook, including information about the type of action,

the date and time of the action, and the user ID and IP address associated with the

action. For example, if a user views a Facebook profile, that user’s IP log would

                                          24
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 25 of 35




reflect the fact that the user viewed the profile, and would show when and from

what IP address the user did so.

      52.    Social networking providers like Facebook typically retain additional

information about their users’ accounts, such as information about the length of

service (including start date), the types of service utilized, and the means and

source of any payments associated with the service (including any credit card or

bank account number). In some cases, Facebook users may communicate directly

with Facebook about issues relating to their accounts, such as technical problems,

billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of

contacts between the user and the provider’s support services, as well as records of

any actions taken by the provider or user as a result of the communications.

      53.    As explained herein, information stored in connection with a Facebook

account may provide crucial evidence of the “who, what, why, when, where, and

how” of the criminal conduct under investigation, thus enabling the United States

to establish and prove each element or alternatively, to exclude the innocent from

further suspicion. In my training and experience, a Facebook user’s IP log, stored

electronic communications, and other data retained by Facebook, can indicate who

has used or controlled the Facebook account. This “user attribution” evidence is

analogous to the search for “indicia of occupancy” while executing a search warrant

at a residence. For example, profile contact information, private messaging logs,

status updates, and tagged photos (and the data associated with the foregoing, such

                                          25
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 26 of 35




as date and time) may be evidence of who used or controlled the Facebook account

at a relevant time. Further, Facebook account activity can show how and when the

account was accessed or used. For example, as described herein, Facebook logs the

Internet Protocol (IP) addresses from which users access their accounts along with

the time and date. By determining the physical location associated with the logged

IP addresses, investigators can understand the chronological and geographic

context of the account access and use relating to the crime under investigation.

Such information allows investigators to understand the geographic and

chronological context of Facebook access, use, and events relating to the crime

under investigation. Additionally, Facebook builds geo-location into some of its

services. Geo-location allows, for example, users to “tag” their location in posts and

Facebook “friends” to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account owner. Last,

Facebook account activity may provide relevant insight into the Facebook account

owner’s state of mind as it relates to the offense under investigation. For example,

information on the Facebook account may indicate the owner’s motive and intent to

commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal

evidence from law enforcement).

      54.    Therefore, the computers of Facebook are likely to contain all the

material described above, including stored electronic communications and

information concerning subscribers and their use of Facebook, such as account

                                          26
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 27 of 35




access information, transaction information, and other account information.

          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       55.    I anticipate executing this warrant under the Electronic

Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and

2703(c)(1)(A), by using the warrant to require Facebook to disclose to the

government copies of the records and other information (including the content of

communications) particularly described in Section I of Attachment B. Upon receipt

of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of

Attachment B.

                                     CONCLUSION

       56.           Based on the forgoing, I request that the Court issue the

proposed search warrant.

       57.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant. The government

will execute this warrant by serving it on Facebook. Because the warrant will be

served on Facebook, who will then compile the requested records at a time

convenient to it, reasonable cause exists to permit the execution of the requested

warrant at any time in the day or night.

       58.    This Court has jurisdiction to issue the requested warrant because it is

“a court of competent jurisdiction” as defined by 18 U.S.C. § 2711(3). 18 U.S.C.

§§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the

                                            27
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 28 of 35




United States . . . that – has jurisdiction over the offense being investigated.” 18

U.S.C. § 2711(3)(A)(i).

      I declare that the foregoing is true and correct.


                                        /s/ Joseph DeWitt
                                        Joseph DeWitt, Task Force Officer
                                        U.S. Drug Enforcement Administration


      The affiant appeared before me by telephonic conference on this date

pursuant to Fed. R. Crim. P. 4.1 and affirmed under oath the content of this

affidavit and application.


Date: ___________
       Oct 26, 2020

Time: ___________
      5:34 PM, Oct 26, 2020



                                        HON. ANDREA K. JOHNSTONE
                                        UNITED STATES MAGISTRATE JUDGE
                                        DISTRICT OF NEW HAMPSHIRE




                                          28
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 29 of 35




                               ATTACHMENT A


                           Property to Be Searched


      This warrant applies to information associated with the Facebook account

associated with telephone number +19788284247 that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc., a company headquartered in

Menlo Park, California.
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 30 of 35




                                 ATTACHMENT B

                          Particular Things to be Seized

I.    Information to be disclosed by Facebook

      For the time period between August 26, 2020, and October 26, 2020, to the

extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such

information is located within or outside of the United States, including any

messages, records, files, logs, or information that have been deleted but are still

available to Facebook, or have been preserved pursuant to a request made under 18

U.S.C. § 2703(f), Facebook is required to disclose the following information to the

government for each user ID listed in Attachment A:

      (a)    All contact and personal identifying information, full name, user

             identification number, birth date, gender, contact e-mail addresses,

             physical address (including city, state, and zip code), telephone

             numbers, screen names, websites, and other personal identifiers.

      (b)    All activity logs for the account and all other documents showing the

             user’s posts and other Facebook activities;

      (c)    All photos and videos uploaded by that user ID and all photos and

             videos uploaded by any user that have that user tagged in them,

             including Exchangeable Image File (“EXIF”) data and any other

             metadata associated with those photos and videos;
 Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 31 of 35




(d)   All profile information; News Feed information; status updates; videos,

      photographs, articles, and other items; Notes; Wall postings; friend

      lists, including the friends’ Facebook user identification numbers;

      groups and networks of which the user is a member, including the

      groups’ Facebook group identification numbers; future and past event

      postings; rejected “Friend” requests; comments; gifts; pokes; tags; and

      information about the user’s access and use of Facebook applications;

(e)   All records or other information regarding the devices and internet

      browsers associated with, or used in connection with, that user ID,

      including the hardware model, operating system version, unique device

      identifiers, mobile network information, and user agent string;

(f)   All other records and contents of communications and messages made

      or received by the user, including all Messenger activity, private

      messages, chat history, video and voice calling history, and pending

      “Friend” requests;

(g)   All “check ins” and other location information;

(h)   All IP logs, including all records of the IP addresses that logged into

      the account;

(i)   All records of the account’s usage of the “Like” feature, including all

      Facebook posts and all non-Facebook webpages and content that the

      user has “liked”;



                                   2
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 32 of 35




      (j)   All information about the Facebook pages that the account is or was a

            “fan” of;

      (k)   All past and present lists of friends created by the account;

      (l)   All records of Facebook searches performed by the account;

      (m)   All information about the user’s access and use of Facebook

            Marketplace;

      (n)   The types of service utilized by the user;

      (o)   The length of service (including start date) and the means and source

            of any payments associated with the service (including any credit card

            or bank account number);

      (p)   All privacy settings and other account settings, including privacy

            settings for individual Facebook posts and activities, and all records

            showing which Facebook users have been blocked by the account;

      (q)   All records pertaining to communications between Facebook and any

            person regarding the user or the user’s Facebook account, including

            contacts with support services and records of actions taken.

      Facebook is hereby ordered to disclose the above information to the

government within 14 days of issuance of this warrant.




                                         3
       Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 33 of 35




II.   Information to be seized by the government

      All information described above in Section I that constitutes fruits, evidence

and instrumentalities of violations of 21 U.S.C. § 841 (distribution of controlled

substances and possession with intent to distribute controlled substances), 21

U.S.C. § 846 (conspiracy to distribute and possess with intent to distribute

controlled substances), and 21 U.S.C. § 843(b) (unlawful use of a communication

facility) involving Manuel Emilio DELACRUZ-DIAZ since August 26, 2020,

including, for each user identified on Attachment A, information pertaining to the

following matters:

          (a) The unlawful acquisition, possession or distribution of controlled

             substances and the unlawful use of a communication facility;

          (b) Evidence indicating how and when the Facebook account was accessed

             or used, to determine the chronological and geographic context of

             account access, use, and events relating to the crime under

             investigation and to the Facebook account owner;

          (c) Evidence indicating the Facebook account owner’s state of mind as it

             relates to the crime under investigation;

          (d) The identity of the person(s) who created or used the user ID, including

             records that help reveal the whereabouts of such person(s).

          (e) The identity of person(s) who communicated with the user about

             matters relating to the acquisition, possession, or distribution of

             controlled substances.

                                           4
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 34 of 35




CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT
       TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

      I, _________________________________, attest, under penalties of perjury by

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the

information contained in this certification is true and correct. I am employed by

Facebook, and my title is _____________________________. I am qualified to

authenticate the records attached hereto because I am familiar with how the

records were created, managed, stored, and retrieved. I state that the records

attached hereto are true duplicates of the original records in the custody of

Facebook. The attached records consist of ______________ (pages/CDs/megabytes). I

further state that:

      a.     all records attached to this certificate were made at or near the time of

the occurrence of the matter set forth by, or from information transmitted by, a

person with knowledge of those matters, they were kept in the ordinary course of

the regularly conducted business activity of Facebook, and they were made by

Facebook as a regular practice; and

      b.     such records were generated by Facebook’s electronic process or system

that produces an accurate result, to wit:

             1.       the records were copied from electronic device(s), storage

medium(s), or file(s) in the custody of Facebook in a manner to ensure that they are

true duplicates of the original records; and
        Case 1:20-mj-00193-AJ Document 1-1 Filed 10/26/20 Page 35 of 35




             2.     the process or system is regularly verified by Facebook, and at

all times pertinent to the records certified here the process and system functioned

properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.




Date                             Signature




                                            2
